Dissenting Opinion by
Montgomery, J.:
I cannot approve the dismissal without hearing of the petition for a writ of habeas corpus. The Mental Health Act of June 12, 1951 P. L. 533, 50 P. S. 1071 carefully protects the rights of patients in mental institutions as well as the rights of society. In protecting the rights of patients, Section 801 of the Act, 50 P. S. 1481 provides that; “Every patient in any institution shall have the right — (6) to be released as soon as he is restored to mental health and competent to manage his own affairs.” Section 802(a), 50 P. S. 1482, gives him the right to petition for a writ of habeas corpus to determine whether he is being unjustly de*337prived of his liberty; and specifically provides for a hearing on such a petition.1
The legislature, recognizing the inconvenience such hearings would impose on the superintendents and physicians of our mental hospitals, provided in Section 811, 50 P. S. 1501 for the substitution of depositions of such persons for their personal appearance in court on such occasions except when otherwise directed by the court to be personally present. This provision emphasizes the patient’s right to a hearing.
Since the law is so explicit, I can find no justification for denying the present relator his hearing.
Therefore, I respectfully dissent.
Watkins, J., joins in this dissenting opinion.

 “On the petition, the court shall issue a writ of habeas corpus requiring the patient to be brought before the court for a hearing where the question of his mental illness, mental deficiency, epilepsy or inebriety may be determined. The burden of proof shall rest upon the persons responsible for his continued hospitalization.”